Exhibit 10.1

 

GARDENBURGER, INC.

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”), dated as of January 31, 2006, is
made and entered into by and between Gardenburger, Inc. (the “Company”) and
James W. Linford (“Consultant”).  This Consulting Agreement is subject to
approval of the Court in the Company’s chapter 11 reorganization case.  The
Company will take reasonable action designed to obtain such approval on or
before January 31, 2006.

 

W I T N E S S E T H

 

WHEREAS, the Consultant is the former Senior Vice President and Chief Operating
Officer of the Company and has knowledge and expertise pertaining to the
Company;

 

WHEREAS, the Company desires to retain Consultant in order to provide services
to the Company; and

 

WHEREAS, Consultant is willing to render services to the Company in the
performance of agreed upon tasks as hereinafter provided.

 


SECTION 1.                                          THE SERVICES


 

1.1          Consultant will perform for the Company such services as may be
agreed upon from time to time by the Company and Consultant (the “Services”). 
The Services include, but are not necessarily limited to, the Services described
in the attached Exhibit A.

 

1.2          Consultant shall (a) diligently and conscientiously devote the time
and effort necessary to discharge Consultant’s duties to the Company in a
trustworthy and efficient manner, (b) perform the Services as and when requested
by the Company, (c) comply with the Company’s general procedures and the
direction of the Company’s officers, and (d) fulfill a general duty of loyalty
to the Company, which includes but is not limited to a duty to keep the Company
fully informed of all relevant information; a duty not to act adversely to the
Company’s business or interests; and a duty not to disparage the Company, its
employees, products or services.

 

Section 2.              Compensation and Payment.  In consideration for
Consultant’s agreement to enter this Agreement and to make himself available to
the Company as required herein and as full compensation for satisfactory
performance of the Services and Consultant’s other obligations under this
Agreement, the Company will pay Consultant the compensation specified in the
attached Exhibit A.

 


SECTION 3.                                          PERFORMANCE BY CONSULTANT


 

3.1          Consultant is an independent contractor, not an employee or agent,
of the Company.  Without limitation of the foregoing, Consultant will:  (a) not
enter into any

 

1

--------------------------------------------------------------------------------


 

contract, agreement or other commitment, or incur any obligation or liability,
in the name or otherwise on behalf of the Company; (b) not be entitled to any
worker’s compensation, pension, retirement or other benefits afforded to
employees of the Company; (c) provide for all federal income tax and other
withholding relating to Consultant’s compensation; (d) pay all social security,
unemployment and other employer taxes relating to Consultant’s employment or
compensation; (e) provide all worker’s compensation and other insurance relating
to Consultant’s employment; and (f) perform all reporting, recordkeeping,
administrative and similar functions relating to Consultant’s employment or
compensation.

 

3.2          Consultant will not subcontract or otherwise delegate performance
of any Services without the prior written consent of the Company.

 

3.3          In performance of the Services and this Agreement, Consultant will
comply with all applicable laws, ordinances, rules, regulations, orders,
licenses, permits and other governmental requirements (including, but not
limited to, any such requirements imposed upon the Company with respect to the
Services).

 

3.4          In connection with the Services or this Agreement, the Company may
disclose to Consultant certain information that is confidential, proprietary or
trade secret information of the Company or others.  Consultant will not
disclose, use or publish any such information, except as required to perform the
Services in accordance with this Agreement or as otherwise authorized by the
Company in writing.  Consultant will take appropriate steps to protect against
any unauthorized disclosure, use or publication of any such information.

 

3.5          Consultant represents and warrants that this Agreement and the
performance of Consultant’s obligations under this Agreement will not constitute
or cause any breach, default or violation of any other consulting,
nondisclosure, confidentiality or other agreement to which Consultant is a
party.  In the performance of the Services and this Agreement, Consultant will
not infringe, misappropriate or violate any patent, copyright, trade secret,
trademark or other intellectual property right of any third party.

 


SECTION 4.                                          CHANGES


 

4.1          If agreed upon by the Company and Consultant, changes may be made
in the Services to be rendered under this Agreement (including, but not limited
to, additions to or deletions from any Services, suspension of performance and
changes in schedule).

 

4.2          If any change under Section 4.1 causes an increase or decrease in
the time or costs required to perform the Services in accordance with this
Agreement, then Exhibit A will be equitably adjusted, and this Agreement shall
be amended in writing accordingly.  Unless agreed to in writing by Consultant,
no decrease in the Services to be rendered under this Agreement will result in
any decrease in the compensation paid or payable to Consultant under this
Agreement.

 

2

--------------------------------------------------------------------------------


 


SECTION 5.              TERM AND TERMINATION


 

5.1          General.  The Term will commence as of the date of this Agreement,
subject to Court approval, and will continue until the earlier of (i) the
completion of Consultant’s Services pursuant to this Agreement, or (ii) three
months from date of this Agreement, whether or not all Services pursuant to this
Agreement have been completed.

 

5.2          Effect of Termination.  Upon any termination of the Term, the
following will apply:

 

(a)           Consultant will not be obligated to perform any Services after the
end of the Term;

 

(b)           The Company will pay Consultant in accordance with Section 2 for
all Services performed prior to the end of the Term;

 

(c)           Consultant will not be obligated to return any compensation he
received prior to the end of the Term in the event of any termination of this
Agreement;

 

(d)           the respective rights and obligations of the parties hereto under
Sections 2, 3, 5 and 6 will survive; and

 

(e)           neither party hereto will have any obligation or liability to the
other (e.g. for anticipated revenues or profits based upon this Agreement or for
any costs or expenses incurred in reliance upon this Agreement) on account of
any termination of the Term.

 


SECTION 6.              MISCELLANEOUS


 

6.1          Any notice under this Agreement will be deemed to be properly given
if given in writing and delivered in person or mailed, properly addressed and
stamped with the required postage, to the intended recipient as follows:

 

If to Company:                                                                
Gardenburger, Inc.
15615 Alton Parkway, Suite 350
Irvine, California 92618
Attn:  Scott C. Wallace

 

If to Consultant:                                                         James
W. Linford
2177 N Sevenoaks Way
Eagle, ID  83616

 

Either party may change its address specified in this Section 6.1 by giving the
other party notice of such change in accordance with this Section 6.1.

 

3

--------------------------------------------------------------------------------


 

6.2          Consultant will not (by contract, operation of law or otherwise)
assign this Agreement or any right or interest in this Agreement without the
prior written consent of the Company.  Subject to the foregoing restriction on
assignments by Consultant, this Agreement will be fully binding upon, inure to
the benefit of, and be enforceable by the parties and their respective
successors, assigns and legal representatives.

 

6.3          This Agreement will be interpreted, construed and enforced in all
respects in accordance with the laws of the State of California without
reference to its choice of law principles.

 

6.4          The failure of either party hereto to insist upon or enforce strict
performance by the other of any other provisions of this Agreement, or to
exercise any right or remedy under this Agreement, will not be construed as a
waiver or relinquishment to any extent of such party’s right to assert or rely
upon any such provision, right or remedy in that or any other instance; rather,
the same will be and remain in full force and effect.

 

6.5          No third parties are intended to benefit by the covenants,
agreements, or any other terms or conditions of this Agreement.

 

6.6          This Agreement sets forth the entire agreement between the parties
hereto, and supersedes any and all prior agreements of the parties with respect
to the Services.  No amendment of any provision of this Agreement will be valid
unless set forth in a written amendment signed by both parties.

 

Signatures on Following Page

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date set forth below.

 

 

Company:

 

Consultant:

 

 

 

Gardenburger, Inc.

James W. Linford

 

 

 

 

By:

 /s/ Scott C. Wallace

 

/s/ James W. Linford

 

Name: Scott C. Wallace

 

Title: President and Chief Executive Officer

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Services and Compensation

 

Services

 

Consultant shall render consulting services and advice to the Company relating
to continuing responsibility for the performance of the manufacturing,
logistics, R&D, procurement, customer service and engineering departments, and
other assignments involving matters and issues that are mutually agreeable to
the Company and Consultant.  Such services are to include up to an additional
two weeks of offsite, telephonic and/or after hours consulting services to be
rendered after February 28, 2006.

 

Compensation

 

The Company shall pay Consultant $50,000 in $12,500 weekly installments on each
of February 3, 2006, February 10, 2006, February 17, 2006 and February 24, 2006.

 

The Company shall reimburse Consultant the cost of continuing his current group
health coverage for the month of February 2006.

 

The Company shall reimburse Consultant for approved travel and other
out-of-pocket expenses reasonably incurred by Consultant in the course of
performing the Services under this Agreement.

 

1

--------------------------------------------------------------------------------